
	
		II
		111th CONGRESS
		1st Session
		S. 862
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to use any
		  amounts repaid by a financial institution that is a recipient of assistance
		  under the Troubled Assets Relief Program for debt reduction.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Debt Reduction Priority
			 Act.
		2.FindingsCongress finds the following:
			(1)On October 7,
			 2008, Congress established the Troubled Assets Relief Program (TARP) as part of
			 the Emergency Economic Stabilization Act (Public Law 110–343; 122 Stat. 3765)
			 and allocated $700,000,000,000 for the purchase of toxic assets from banks with
			 the goal of restoring liquidity to the financial sector and restarting the flow
			 of credit in our markets.
			(2)The Department of
			 Treasury, without consultation with Congress, changed the purpose of TARP and
			 began injecting capital into financial institutions through a program called
			 the Capital Purchase Program (CPP) rather than purchasing toxic assets.
			(3)Lending by
			 financial institutions was not noticeably increased with the implementation of
			 the CPP and the expenditure of $250,000,000,000 of TARP funds, despite the goal
			 of the program.
			(4)The recipients of
			 amounts under the CPP are now faced with additional restrictions related to
			 accepting those funds.
			(5)A number of
			 community banks and large financial institutions have expressed their desire to
			 return their CPP funds to the Department of Treasury and the Department has
			 begun the process of accepting receipt of such funds.
			(6)The Department of
			 the Treasury should not unilaterally determine how these returned funds are
			 spent in the future and the Congress should play a role in any determination of
			 future spending of funds returned through the TARP.
			3.Debt
			 reduction
			(a)In
			 generalTitle I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) is
			 amended by adding at the end the following:
				
					137.Debt
				reductionNot later than 30
				days after the date of enactment of this section, the Secretary of the Treasury
				shall establish a procedure whereby—
						(1)any amounts received by the Secretary for
				repayment of financial assistance or for payment of any interest on the receipt
				of such financial assistance by an entity that has received financial
				assistance under the TARP or any program enacted by the Secretary under the
				authorities granted to the Secretary under this Act, including the Capital
				Purchase Program, are deposited in the General Fund of the Treasury; and
						(2)the Secretary—
							(A)dedicates any such amounts so received for
				the sole purpose of debt reduction; and
							(B)is prohibited from using such amounts as an
				offset for other spending increases or revenue
				reductions.
							.
			
